Case 5:17-cv-00138-JPB Document 141 Filed 10/26/18 Page 1 of 4 PageID #: 1412



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


IN RE: MONITRONICS
INTERNATIONAL, INC.,
TELEPHONE CONSUMER                                          CASE NO. 1:13MD2493--JPB
PROTECTION ACT LITIGATION



THIS DOCUMENT RELATES TO:                                ALL CASES


                        MOTION TO WITHDRAW AS COUNSEL
                   FOR ALLIANCE SECURITY, INC. and JASIT GOTRA


               Spilman Thomas & Battle, PLLC moves this Court for an Order permitting it and

John R. Teare, Jr., Niall A. Paul and Christina S. Terek (collectively "Spilman Thomas &

Battle") to withdraw from the representation of Alliance Security, Inc., and Jasit Gotra,

(collectively “Alliance”) in these civil actions.

               As cause for this motion, Spilman Thomas & Battle, by the undersigned, provided

Alliance with its Notice of Intent to Withdraw on October 23, 2018 and has informed Alliance

that, if permitted to withdraw by the Court, Alliance will have the burden of keeping the Court

informed where notice, pleadings, or other papers may be served;          Alliance will have the

obligation of hiring other counsel to serve as its counsel should these matters continue if/when

the automatic stay in Bankruptcy is lifted; that the dates of any proceedings, including trial, and

the holding of any such proceedings will not be affected by the withdrawal of counsel; and

Alliance has a right to object to counsel's intent to withdraw. See Exhibit A.

               Alliance has failed to meet its financial obligations to the firm and, due Spilman

Thomas & Battle's status as an unsecured creditor in the ongoing Alliance Bankruptcy litigation
Case 5:17-cv-00138-JPB Document 141 Filed 10/26/18 Page 2 of 4 PageID #: 1413



Spilman Thomas & Battle has an ongoing financial conflict of interest with continued

representation.

                  WHEREFORE, the foregoing reasons, Niall A. Paul, John R. Teare, Jr. and

Christina S. Terek and Spilman Thomas & Battle, PLLC, counsel for Alliance and its related

entitles in this civil action, respectfully move this Court for an Order granting the Motion to

Withdraw as Counsel from the date following this Order.



                                     BY SPILMAN THOMAS & BATTLE, PLLC

                                     /s/ John R. Teare, Jr.
                                     Niall A. Paul (WV Bar No. 5622)
                                     John R. Teare, Jr. (WV Bar No. 5547)
                                     300 Kanawha Boulevard, East (Zip 25301)
                                     P.O. Box 273
                                     Charleston, WV 25321-0273
                                     304-340-3800
                                     npaul@spilmanlaw.com
                                     jteare@spilmanlaw.com


                                     Christina S. Terek (WV Bar No. 9724)
                                     Century Centre Building
                                     1233 Main Street, Suite 4000
                                     Wheeling, WV 26003
                                     304-230-6962
                                     cterek@spilmanlaw.com
Case 5:17-cv-00138-JPB Document 141 Filed 10/26/18 Page 3 of 4 PageID #: 1414




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


IN RE: MONITRONICS
INTERNATIONAL, INC.,
TELEPHONE CONSUMER                                       CASE NO. 1:13MD-2493--JPB
PROTECTION ACT LITIGATION



THIS DOCUMENT RELATES TO:                              ALL CASES


                               CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I electronically filed the foregoing Motion to

Withdraw as Counsel for Alliance Security, Inc. and Jasit Gotra with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to all current subscribers

of the CM/ECF system, including:


               JONATHAN R. MARSHALL
               BAILEY & GLASSER, LLP - CHARLESTON
               209 CAPITOL ST.
               CHARLESTON, WV 25301
               (304) 340-2287
               FAX: (304) 342-1110
               EMAIL: JMARSHALL@BAILEYGLASSER.COM
               Plaintiffs’ Liaison Counsel

               JEFFREY A. HOLMSTRAND
               GROVE, HOLMSTRAND & DELK, PLLC
               44 ½ 15TH STREET
               WHEELING, WV 26003
               EMAIL: JHOLMSTRAND@GHDLAWFIRM.COM
               Defendants’ Liaison Counsel AND
               Counsel for Monitronics International, Inc.
Case 5:17-cv-00138-JPB Document 141 Filed 10/26/18 Page 4 of 4 PageID #: 1415



And upon the following by U.S. Mail:

               ALLIANCE SECURITY, INC.
               33 BROAD ST,
               PROVIDENCE, RI 02903

               JASIT GOTRA
               33 BROAD ST,
               PROVIDENCE, RI 02903

               BRYAN ANTHONY REO
               7143 RIPPLING BROOK LANE
               MENTOR, OH 44060
               Plaintiff, Pro Se

               CRAIG CUNNINGHAM
               5543 EDMONDSON PIKE
               SUITE 248
               NASHVILLE, TN 37211
               Plaintiff, Pro Se

               MICHAEL C. WORSHAM
               1916 COSNER ROAD
               FOREST HILLS, MD 21050
               Plaintiff, Pro Se


                                            /s/ John R. Teare, Jr.
                                          John R. Teare, Jr. (WV Bar No. 5547)
